Citation Nr: 1427588	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an ear infection.

3.  Entitlement to an initial compensable rating for Reiter's Syndrome.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2013, the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted additional evidence dated March 2013 indicating treatment for an ear infection and a diagnosis of psoriasis.  The Board provided the Veteran with a waiver of Agency of Original Jurisdiction in April 2014.  The Veteran did not respond to this letter and accordingly the Board must remand for further RO adjudication of the additional evidence received.

Additionally, a review of the record reflects that the Veteran has filed a notice of disagreement with the initial evaluation assigned for his Reiter's Syndrome by the July 2012 rating decision.  The Board notes that the Veteran's representative contended during his May 2013 hearing testimony that there are multiple current residuals of the Veteran's Reiter's Syndrome which he is not being compensated for and that his arthritis, due to the Reiter's Syndrome, affects multiple joints.  It does not appear that a Statement of the Case (SOC) has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issue of an initial compensable rating for Reiter's Syndrome (if he so desires) by filing a timely substantive appeal.

2.  The RO/AMC should readjudicate the issues on appeal to include the evidence received to include the March 2013 private treatment records as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



